Citation Nr: 0639976	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back disability, characterized as lumbar spine stenosis.

2. Entitlement to service connection for a lung disability, 
to include asbestosis, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran also appealed a denial of service connection for 
disability to the middle finger of the left hand.  This was 
the subject of a January 2004 statement of the case, but the 
veteran did not file a substantive appeal and that matter is 
not before the Board.  A hearing before the undersigned via 
video conference was held in September 2006.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The veteran contends that his low back disability is related 
to an accident involving a mobile electric generator during 
service.  The veteran also contends that his lung disability 
is related to his exposure to asbestos at a building 
refurbishment project and from military vehicles during 
service.  His military occupational specialties included gas 
turbine operator and repairman.  He has submitted statements 
from 2 service acquaintances attesting that he injured his 
back in service and was involved in asbestos removal.   

Service medical records are negative for complaints, 
diagnosis or treatment of a low back injury/disability or a 
lung disability.  VA treatment records reflect that the 
veteran was diagnosed with chronic back pain in 2000, and 
with lumbar spine stenosis in July 2003.  The medical records 
do not reflect the etiology of the veteran's low back 
disability.  A workers compensation questionnaire suggests 
that the veteran suffered a traumatic back injury in May 
1994; however the complete workers compensation records 
relevant to a back injury are not of record.

A private medical record dated in August 2000 reflects a 
diagnosis of a lung disorder typical of previous asbestos 
exposure.  A VA treatment record dated in December 2000 
reflects a diagnosis of asbestosis.  However, the medical 
reports of record do not reflect the etiology of the 
veteran's lung disability.  During the September 2006 hearing 
before the undersigned, the veteran testified that he is a 
participant in class action litigation against asbestos 
manufacturers brought by The Ferraro Law Firm of Miami, 
Florida.  However, records associated with the litigation 
that are pertinent to the veteran are not of record.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following development:

1.	VA should obtain appropriate consent 
from the veteran and request: (1) from 
the Florida Division of Workers 
Compensation, copies of his workers 
compensation records relevant to his 
1994 back injury; and (2) from the 
Ferraro Law Firm, copies of records 
(including clinical records) pertinent 
to the veteran's involvement in any 
asbestos-related litigation.  All 
records received should be associated 
with the veteran's claims file.

2.	Then, schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back disability(s).  
All appropriate tests and studies 
should be performed.  The veteran's 
claims folder, including service 
medical records, clinical records, and 
this REMAND, should be reviewed by the 
examiner in its entirety prior to 
examination.  It is requested that the 
examiner clearly indicate whether there 
is a 50 percent probability or greater 
that any low back disability is related 
to service.  A complete rationale for 
any opinion should be included.

3.	Also, schedule the veteran for a VA 
examination to determine the nature and 
etiology of his lung disability(s).  
All appropriate tests and studies 
should be performed.  The veteran's 
claims folder, including service 
medical records, clinical records, and 
this REMAND, should be reviewed by the 
examiner in its entirety prior to 
examination.  It is requested that the 
examiner clearly indicate whether there 
is a 50 percent probability or greater 
that any lung disability is related to 
service.  A complete rationale for any 
opinion should be included.

4.	After completion of the indicated 
development, VA should readjudicate 
both claims, including reviewing any 
new evidence obtained.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case that 
contains a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  The veteran and 
his representative should be afforded 
an appropriate opportunity to respond 
before the case is returned to the 
Board for further review.

No action is required of the veteran until he is notified by 
VA; however, the veteran is advised that failure to cooperate 
by not reporting for a scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2006).  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


